Title: From James Madison to Thomas Jefferson, 19 October 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Ocr. 19. 1805
          
          Doctor Park of this City is setting out with his daughter, on a trip Southwards and proposes to be in Washington before he returns. He is an old acquaintance in the family of Mrs. Madison, and is truly an amiable & respectable man. That he may present his respects with the greater facility I have asked him to accept a few lines making him known to you. With sentiments of respectful attachment I am Your mo. Obedt hble servt.
          
            James Madison
          
        